Citation Nr: 0417162	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  98-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for generalized joint pain, 
to include knees, wrists, ankles, left shoulder, feet, and 
hips, due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to March 
1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 decision by the RO in Jackson, 
Mississippi.  In July 1999 and August 2000, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

During the course of the appeal, in a May 2002 rating 
decision, the RO determined that the veteran's 100 percent 
combined disability rating was permanent.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Although additional delay is regrettable, the Board finds 
that additional development is necessary prior to Board 
review.

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

The Board notes that the veteran has multiple service-
connected disabilities, including insulin-dependent diabetes 
mellitus, diabetic neuropathy of both feet, with loss of use 
of both feet, diabetic neuropathy of both upper extremities, 
and thoracic outlet syndrome.

The veteran contends that he has generalized joint pain due 
to an undiagnosed illness incurred during his service in 
Southwest Asia.  Subject to various conditions, service 
connection may be granted for a disability due to undiagnosed 
illness of a veteran who served in the Southwest Asia theater 
of operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6-month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 1117 (West 2002); 38 C.F.R. 
3.317 (2003).  If signs or symptoms have been medically 
attributed to a diagnosed (rather than an undiagnosed) 
illness, the Persian Gulf War presumption of service 
connection does not apply.  VAOPGCPREC 8-98. 

In June 2003, the Persian Gulf War illness provisions were 
amended effective March 1, 2002.  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. 1117 (West 
2002); 38 C.F.R. 3.317 (2003).  These amended provisions have 
not yet been considered by the RO, and such must be done 
prior to Board review.

This case was previously remanded in part for a VA medical 
opinion (addendum) from the examiner who performed a VA 
orthopedic examination in September 1999.  Such addendum was 
provided in November 2000.  The Board finds that the addendum 
does not provide all of the information necessary to make a 
decision on the claim,  

Any pertinent ongoing treatment records should also be 
obtained.  38 U.S.C.A. § 5103A(b) (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for joint pain since 
April 2003.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records.

2.  The RO should request copies of any 
medical records from the VA Medical 
Center covering the period from April 3, 
2003 to the present.
3.  The RO should arrange for an 
examination by a VA orthopedist in order 
to determine the nature, and severity of 
the veteran's generalized joint pain and 
whether this disorder resulted from an 
undiagnosed illness due to Persian Gulf 
War service.  All indicated special 
studies should be accomplished.  The 
claims folder should be made available to 
the examiner for review.  The doctor is 
to be informed that the veteran's 
established disabilities include insulin-
dependent diabetes mellitus, diabetic 
neuropathy of both feet, with loss of use 
of both feet, diabetic neuropathy of both 
upper extremities, and thoracic outlet 
syndrome.
The examiner is requested to obtain a 
clinical history with regard to the 
specific joints involved.  The veteran 
has specifically identified his knees, 
wrists, ankles, left shoulder, feet, and 
hips with respect to his claim for 
service connection for generalized joint 
pain.

Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
specific joints involved are a 
manifestation of a known clinical 
diagnosis or are manifestations of an 
undiagnosed illness or a medically 
unexplained chronic multisymptom illness, 
such as chronic fatigue syndrome, 
fibromyalgia or irritable bowel syndrome.  
The examiner should identify any joints 
which are due to an undiagnosed illness 
and the joints affected by diagnosed 
disabilities, and to indicate such 
diagnoses. A complete rational should be 
given for all opinions and conclusions 
expressed.

3.	Following completion of the above, the 
RO should adjudicate the veteran's 
claim, considering 38 C.F.R. § 3.317 
as recently amended.  If any benefit 
sought is denied, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case, and an opportunity to respond.  
The case should then be returned to 
the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




